                                                                                                     U.S. DISTRICT



                                                                                                  MAY 16 2019
                                                                                           CENTRAL DISTRfI fiQF CALIFORNIA
                                                                                           BY           (UJ        DEPUTY




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  UNITED STATES OF AMERICA,                                  casE rruMSEx
                                                 PLAINTIFF
                           v.                                          MJ-19-02062
  IAN HOFFMANN,
                                                                  ORDER OF TEMPORARY DETENTION
                                                                    PENDING HEARING PURSUANT
                                           ~EFEN~aNT~s~.               TO BAIL REFORM ACT


     Upon motion of the Defendant                                           ,IT IS ORDERED that a detention hearing
is set for 1v1av 17                                     , 2019              , at 10:00     Da.m./ ❑p.m. before the
Honorable Maria A. Audero                                                   , in Courtroom 690

    Pending this hearing, the defendant shall be held in custody by the United States Marshal or
                                                                            and produced for the hearing.
                     (Other custodial officer)




Dated:     5 ~ 16 12 oi~                                         ~.   ~1I
                                                 U.S. District                     Judge
                                                 Maria A. Ai




                  ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66(]0/97)                                                                                                     Page 1 of 1
